                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                       Southern Division


DIRECTV, INC.,                                             *

         Plaintiff,                                        *
v.                                                                      Case No.: GJH-03-3127
                                                           *
MARK LANKESTER, et al.,
                                                           *
         Defendants.
                                                           *
*        *        *        *        *        *        *        *        *        *        *        *         *

                               MEMORANDUM OPINION AND ORDER

         Pending before the Court is Defendant Richard O’Palko, Jr.’s Motion to Vacate

Judgment. ECF No. 95. No hearing is necessary. See Loc. R. 105.6 (D. Md. 2016). For the

following reasons, Defendant’s Motion to Vacate Judgment is denied.

I.       BACKGROUND

         On October 31, 2003, Plaintiff DIRECTV, Inc. (“DIRECTV”) filed a Complaint against

multiple individuals, including Defendant O’Palko, alleging that they had purchased pirate-

access devices to intercept and decrypt DIRECTV’s protected satellite communications without

authorization or payment, in violation of the Cable Communications Policy Act of 1984, 47

U.S.C. § 605, and the Electronic Communications Policy Act of 1986, 18 U.S.C. § 2511. ECF

No. 1. An Affidavit of Service was filed on February 4, 2004 that showed Defendant O’Palko

was personally served on January 25, 2004. ECF No. 27. He did not answer or otherwise respond

to the Complaint, so the Clerk entered default against him on November 18, 2004. See

DIRECTV, Inc. v. Lankester, Case No. AW-03-1631, ECF No. 408 (D. Md.).1 On August 30,


1
 DIRECTV initially filed separate actions against individual defendants, including Defendant O’Palko. These
actions were eventually consolidated, but filings relevant to the pending motion are docketed in separate cases.

                                                          1
2005, the Court entered default judgment against Defendant O’Palko in the amount of

$71,951.37. ECF Nos. 89, 90; see also DIRECTV, Inc. v. Lankester, Case No. AW-03-1631,

ECF Nos. 977, 978 (D. Md.). Defendant O’Palko was also permanently enjoined from receiving,

possessing, or using any pirate-access device. Id.

        On November 13, 2009, DIRECTV moved for a Writ of Garnishment against

Defendant’s property held by PNC Bank. DIRECTV, Inc. v. Lankester, Case No. AW-03-1631,

ECF No. 1126 (D. Md.). The clerk issued the Writ on March 18, 2010. DIRECTV, Inc. v.

Lankester, Case No. AW-03-1631, ECF No. 1128 (D. Md.). On April 23, 2010, PNC Bank

answered the Writ and stated that it held $9,091.05 of Defendant O’Palko’s property. DIRECTV,

Inc. v. Lankester, Case No. AW-03-1631, ECF No. 1130 (D. Md.). On April 28, 2010, Defendant

O’Palko, through an attorney, filed a Motion for Release of Property from Garnishment or to

Exempt Funds from Execution (“Motion for Release”). DIRECTV, Inc. v. Lankester, Case No.

AW-03-1631, ECF No. 1131 (D. Md.). On July 26, 2010, the Court granted Defendant’s Motion

for Release as to $6000.00 in the account, but denied it as to the remaining $3,091.05. DIRECTV,

Inc. v. Lankester, Case No. AW-03-1631, ECF Nos. 1133, 1134 (D. Md.). On August 27, 2010,

the Court ordered PNC Bank to pay the $3,091.05 sum to DIRECTV. DIRECTV, Inc. v.

Lankester, Case No. AW-03-1631, ECF No. 1136 (D. Md.). On December 6, 2011, DIRECTV

recorded a judgment in the amount of $71,951.37 against Defendant O’Palko in the Circuit Court

of Calvert County, Maryland. DIRECTV, Inc. v. Lankester, Case No. AW-03-1631, ECF No.

1141 (D. Md.); see DIRECTV, Inc. v. O’Palko, Case No. 04-C-11-001386 (Cal. Cty. Cir. Ct.).

        Eight years later, on July 31, 2019, Defendant O’Palko, acting pro se, filed the pending

Motion to Vacate Judgment. ECF No. 95. DIRECTV has not filed a response.2


2
 The Court’s electronic filing system (CM/ECF) reflects that DIRECTV’s counsel of record was served with notice
of the filing of the Motion on July 31, 2019.

                                                       2
II.    DISCUSSION

       Federal Rule of Civil Procedure 60(b) addresses the circumstances under which a court

may vacate a judgment. In order to obtain such relief, a moving party must show that its motion

is timely, that it has a meritorious defense to the action, that the opposing party would not be

unfairly prejudiced by having the judgment set aside, and that one or more of the six grounds set

forth in Rule 60(b) is satisfied. Park Corp v. Lexington Ins. Co., 812 F.2d 894, 896 (4th Cir.

1986). Rule 60(b) provides that the court may vacate a final judgment for the following reasons:

(1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered evidence; (3)

fraud; (4) the judgment is void; (5) the judgment has been satisfied, released, or discharged; it is

based on an earlier judgment that has been reversed or vacated; or applying it prospectively is no

longer equitable; or (6) any other reason that justifies relief. A motion based on the first three

grounds in Rule 60(b) must be made no more than a year after the entry of the judgment. Fed. R.

Civ. P. 60(c)(1). A motion based on the final three reasons must be made within a reasonable

time of the judgment. Id.

       Defendant O’Palko does not specifically identify any Rule 60(b) grounds for vacating the

judgment against him. Instead, he contends that the judgment should be vacated because he was

not personally served with notice of the action, DIRECTV has no evidence of the violations

alleged in the Complaint, his attorney abandoned him, DIRECTV has refused to settle, and that

any attempt by DIRECTV to collect the outstanding judgment against him is time-barred under

Maryland law.

       The first five grounds enumerated in Rule 60(b) do not appear to apply to Defendant

O’Palko’s Motion. Any motion under Rule 60(b)(1)(2), or (3) would be untimely because this

Motion was filed on July 31, 2019, more than a year after entry of default judgment on August



                                                  3
30, 2005. Defendant O’Palko also does not make any argument that the judgment is void under

Rule 60(b)(4) or that is has been satisfied or otherwise discharged under Rule 60(b)(5). Thus, the

only possible ground for vacating the default judgment against Defendant O’Palko would be for

“any other reason that justifies relief” under Rule 60(b)(6).

       Although the language of Rule 60(b)(6) is facially broad, “its context requires that it may

be invoked in only extraordinary circumstances.” Tyler v. AMTRAK, Case No. PJM-15-1666,

2016 WL 6170509, at *1 (D. Md. Oct. 24, 2016) (quoting Aikens v. Ingram, 652 F.3d 496, 500

(4th Cir. 2011)). The Fourth Circuit has noted that a narrow construction of Rule 60(b)(6) is

“essential if the finality of judgments is to be preserved.” Aikens, 652 F.3d at 501 (quoting

Liljeberg v. Health Servs. Acquisition Corp, 486 U.S. 847, 873 (1988) (Rehnquist, C.J.,

dissenting)). Additionally, a “Rule 60(b) motion does not substitute for a timely appeal.” Miskell

v. Rohrer, Case No. WDQ-12-0742, 2013 WL 6622923, at *1 (D. Md. Dec. 13, 2013). Where

the moving party could have addressed the issue on appeal, he has not demonstrated

“extraordinary circumstances.” Id.

       As a preliminary matter, Defendant’s motion under Rule 60(b)(6) is untimely because he

did not file it within a reasonable amount of time of the entry of judgment against him.

According to the Motion, Defendant O’Palko knew about this case even before it was filed, as

far back as July 16, 2003, ECF No. 95 at 1, and he also actively litigated this case in 2010 with

respect to garnishment of property held by PNC Bank, see DIRECTV, Inc. v. Lankester, Case

No. AW-03-1631 (D. Md.). Waiting to file a motion to vacate fourteen years after entry of

default judgment and nine years after actively participating in the case is unreasonable,

especially considering Defendant O’Palko has not explained his delay in filing. See Trs. of

Painters’ Trust Fund of Washington, D.C., and Vicinity v. Clabbers, Case No. DKC-02-4063,



                                                 4
2010 WL 2732241, at *3 (D. Md. July 9, 2010) (stating that “it is incumbent upon the movant to

‘make a showing of timeliness’” (quoting McLawhorn v. John W. Daniel & Co., Inc., 924 F.2d

535, 538 (4th Cir. 1991))); Jardine, Gill & Duffus, Inc. v. M/V Cassiopeia, 523 F. Supp. 1076,

1085 (D. Md. 1981) (finding that a two-year delay in filing a motion to set aside a default

judgment was unreasonable).

        Moreover, Defendant has failed to identify any “extraordinary circumstances” that justify

relief from the judgment in this case. First, the record shows that Defendant O’Palko was

personally served, and Defendant has provided no evidence to the contrary. Moreover,

Defendant would have had the opportunity to contest the truth of the allegations in DIRECTV’s

Complaint had he appeared in this case before entry of judgment, and even now, he has failed to

provide any evidence contradicting the well-pleaded allegations in the Complaint. Next,

allegations of attorney error and the opposing party’s failure to settle are not unique to this case

such that they warrant extraordinary relief from final judgment. Finally, Defendant O’Palko’s

statute of limitations argument is not a defense to the original cause of action in this case,3 so it is

not a ground upon which the Court can vacate the judgment against him. Thus, Rule 60(b)(6)

does not provide a basis for vacating the default judgment against Defendant O’Palko. Because

Defendant has not satisfied any grounds set forth in Rule 60(b), his Motion to Vacate Judgment

must be denied.




3
  Defendant O’Palko contends that because Maryland has a twelve-year statute of limitations for actions for
judgment, the Court must vacate the judgment in this case. See MD. CODE ANN., CTS. & JUD. PROC. §5-102(a)(3).
The Complaint in this case was not for judgment, however. Rather, DIRECTV alleged violations of the Cable
Communications Policy Act and the Electronic Communications Policy Act, ECF No. 1, and Defendant O’Palko has
made no argument that these claims were untimely.

                                                     5
III.   CONCLUSION

       For the foregoing reasons, it is ordered by the United States District Court for the District

of Maryland that:


       1. Defendant Richard O’Palko, Jr.’s Motion to Vacate Judgment, ECF No. 95, is

          DENIED; and

       2. The Clerk SHALL MAIL a copy of this Memorandum Opinion and Order to

          Plaintiff.



Date: December      23, 2019                                 ___/s/_______________________
                                                             GEORGE J. HAZEL
                                                             United States District Judge




                                                 6
